873 F.2d 1437Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Neil ABRAMSON, Plaintiff-Appellant,Calvert Bank & Trust Company, A Maryland BankingInstitution, Plaintiff-Appellee,andCarol A. Abramson, as next of kin to Dru Abramson andRebecca Dru Abramson each being under the age of18 years, Plaintiff,v.Nahum LITT, individually and as Chief Administrative LawJudge of the office of Administrative Law Judges, U.S. Dept.of Labor, William L. Forbes, E. Preston Grissom, Stephen L.Comfort, and the successors of each such Chief Judge,Defendants-Appellees,andCarol A. Abramson, in personam;  1965 35 Ft. AlbergSailboat, "DJHIM" Serial no. o/n 614057 togetherwith her engines, tackle apparel,equipment, etc., in rem, Defendant.

No. 88-3198.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1989.Decided April 20, 1989.
Neil Abramson, appellant pro se.
Guilford D. Ware, Crenshaw, Ware & Johnson, Michael A. Rhine, Office of the United States Attorney, for appellees.
Before WIDENER, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Neil Abramson appeals from the district court's orders for three consolidated cases in which the district court denied relief, denied reconsideration, and imposed Fed.R.Civ.P. 11 sanctions.  Our review of the record and the district court's opinions discloses that this appeal is without merit and that the district court did not abuse its discretion.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Abramson v. Litt, C/A Nos. 86-400-N, 86-430-N, 88-499-N (E.D.Va. Sept. 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Appellant's motions for a mental examination, appointment of counsel, and recusal of all judges of the Eastern District of Virginia are denied.


2
DISMISSED.